Citation Nr: 1601664	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  07-23 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable initial disability rating for a service connected bilateral hearing loss disability prior to July 12, 2007, and a rating in excess of 20 percent thereafter.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for onychomycosis of the bilateral feet.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for a right ankle condition.

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to service connection for a right knee condition.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to May 1968.  Service in Korea is indicated by the evidence of record.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Original jurisdiction in this case now resides with the RO in Louisville, Kentucky.

The Board remanded the claims in April 2011.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period prior to July 12, 2007, bilateral hearing loss was manifested by, at worst, level I hearing in the right ear and level I hearing in the left ear.

2.  For the period from July 12, 2007, bilateral hearing loss was manifested by, at worst, level IV hearing in the right ear and level VI hearing in the left ear.

3.  The Veteran does not have a current psychiatric disability, to include PTSD.

4.  Currently diagnosed onychomycosis of the bilateral feet was not incurred in service, and is not otherwise related to service, to include exposure to herbicides.

5.  Symptoms of right and left knee arthritis were not chronic in service and were not continuous after service separation.
 
6.  Symptoms of right and left knee arthritis did not manifest to a compensable degree within one year of separation from service.
 
7.  The Veteran's currently diagnosed right and left knee arthritis is not causally or etiologically related to active service.

8.  Symptoms of right and left ankle arthritis were not chronic in service and were not continuous after service separation.
 
9.  Symptoms of right and left ankle arthritis did not manifest to a compensable degree within one year of separation from service.
 
10.  The Veteran's currently diagnosed right and left ankle arthritis is not causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  For the period prior to July 12, 2007, the criteria for a compensable rating evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2015).

2.  For the period from July 12, 2007, the criteria for a rating evaluation higher than 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2015).

3.  The criteria for service connection for psychiatric disability, to include PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for onychomycosis of the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for service connection for right and left knee arthritis are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for right and left ankle arthritis are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the service connection claims, the VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in April 2005, August 2005, October 2005, and May 2007.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claims in March 2006, the Board finds that there is no prejudice to him in proceeding with the issuance of final decisions.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated all of the Veteran's claims in August and September 2008.  See Overton v Nicholson, 20 Vet. App. 427, 437 2006 [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  

As the hearing loss claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, internet printouts, and lay statements from the Veteran and others.  

The Veteran has asserted that he received treatment from the Lexington VA Medical Center for various disabilities at times between 1968 to 1998, and has requested that VA obtain those records.  The RO did in fact attempt to obtain these specific records on January 14, 2008.  See the January 14, 2008 Request Report for the VAMC at Lexington, KY.  The RO received a response from the Lexington VAMC dated January 24, 2008 indicating that no such records were available and that there was nothing in the chart for this Veteran.  The RO subsequently made a formal finding regarding the unavailability of these records in September 2008.

The Veteran s representative has asserted that the VA failed to satisfy its duty to assist by not obtaining these VA treatment records and incorporating them into the record.  See the Veteran's February 1, 2011 Written Brief Presentation, page 2.  Although it is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers [see 38 USCA § 5103A West 2014), see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)], where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994), Porter v. Brown, 5 Vet. App. 233, 237 1993.  As noted above, the RO did in fact request treatment reports dated from 1968 from the Lexington VAMC, but it appears that such records no longer exist.  Thus, further efforts to obtain these VA treatment records would be futile.  VA's duty to assist the Veteran obtain such records is accordingly satisfied.  

The Veteran's representative also contends that the VA denied the Veteran's claims in a September 2008 SSOC in large part because neither the RO nor the Veteran could obtain these unavailable VA treatment records.  See the Veteran's Written
Brief Presentation, page 2.  However, a clear reading of each reason and basis outlined for each adjudicated issue in the September 2008 SSOC includes not simply a finding that such VA records could not be obtained, but also a conclusion on the merits of each claim based on the evidence of record as a whole.  At no time has VA ever indicated to the Veteran that his service connection claims were denied because he failed to maintain possession of his prior VA treatment records.  By suggesting as much, it appears that the Veteran's representative is attempting to attack a position that was not originally held by the VA in an effort to demonstrate impropriety on the part of VA in denying the Veteran s claims without first obtaining these missing VA treatment records. As explained above, the Board finds that the VA s duty to assist the Veteran in obtaining treatment records that purportedly existed as many as 40 years ago has in fact been satisfied, and the Veteran has in no way been penalized for not having copies of these VAMC records in his possession.

The Veteran underwent VA examinations in August 2013 to assess his claimed conditions.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria: Initial Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Rating for Hearing Loss

The Veteran contends that a higher rating is warranted for service-connected hearing loss, rated as noncompensable prior to July 12, 2007, and 20 percent disabling thereafter.  Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the hearing impairment level is from either Table VI  or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Tables VI, VIa, and VII are reproduced below. 

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI




	(CONTINUED ON NEXT PAGE)


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

On the authorized audiological evaluation in November 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
25
35
55
55
42.5
LEFT
25
50
60
65
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the right ear and II in the left ear.  According to Table VII, the clinical findings in November 2005 support a noncompensable rating.

Another audiology examination was performed in January 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
35
50
55
55
48.75
LEFT
30
55
60
60
51.25

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 60 in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of IV in the right ear and VI in the left ear.  According to Table VII, the clinical findings in January 2008 support a 20 percent rating.

On the authorized audiological evaluation in August 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
30
55
65
60
52.5
LEFT
35
50
65
60
52.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the left ear and I in the right ear.  According to the clinical findings in August 2013, a compensable rating is not warranted.  However, the Veteran's hearing loss is currently rated as 20 percent disabling and the procedures required to reduce such rating have not been implemented.  

The Board finds that, for the period prior to July 12, 2007, the competent and credible evidence of record does not show that the legal criteria for a compensable rating have been met.  For the period from July 12, 2007, the competent and credible evidence of record does not show that the legal criteria for rating higher than 20 percent have been met, for the reasons and bases already discussed.  To the extent any higher level of compensation is sought for either period on appeal, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  A mechanical application of the rating criteria resulted in a noncompensable rating.  Higher schedular ratings are provided for greater levels of hearing impairment, which are not demonstrated by the evidence in this case.  The Veteran's reported symptoms, including communication difficulties, are inherently contemplated by the rating schedule.  See Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which have been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids. See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  There is no indication that his service-connected hearing loss results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.  

The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  The most recent VA examinations from August 2013 show that he is currently employed as a barber.  Although he has alleged that his knee and ankle conditions interfere with his ability to work, as will be discussed below, he is not service-connected for knee or ankle disabilities.  Accordingly, a claim for TDIU has not been raised.



Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Service Connection for PTSD

The Veteran asserts that he has a current psychiatric condition, to include PTSD, as a result of events in service.  He claims that he has anxiety any time his personal space is invaded and is convinced that his life "completely changed" after his interaction with a drill sergeant.  See the Veteran's July 2010 Statement in Support of Claim.

In support of his claim, he submitted a lay statement from a long-time acquaintance, S.M., who observed "major changes" in the Veteran's personality upon his return from active duty service, to include an inability to get along with other people.  See the September 14, 2005 letter from S.M.  Additionally, one post-service treatment record dated in October 1971, three years following his separation from service, indicated that the Veteran "used to be a stable young fellow and now has been unable to hold a job" following at least three unsuccessful attempts at suicide.  The Veteran was diagnosed at that time with "reactive depression with a chronic anxiety reaction and a personality change, cause undetermined . . . ."  See the October 1, 1971 treatment report of Dr. H.S.R.

The Veteran also submitted a November 2005 statement from O.J.P., who opines that the Veteran has PTSD and alcohol dependence "in early full remission."  O.J.P. identifies himself only as "out-patient therapist" and does not offer a rationale for his opinion or state whether his assessments constitute clinical diagnoses.  An October 2005 letter from Dr. A.K.L. diagnoses major depression with a history of dysthymia and alcohol dependence.  Again, no rationale is offered to support the stated assessments.  

Pursuant to the April 2011 Board remand, the Veteran was provided a VA psychiatric examination in September 2013.  The examiner determined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria, and that he does not have any other mental disorder that conforms with DSM-IV criteria.  When asked about his current symptoms, the Veteran told the examiner that he used to have recurring dreams of being pinned down with a weapon that would not fire, but he has not had this dream in quite a while.  He did not endorse any symptoms of PTSD.  

The examiner noted that October 1971 diagnosis of "Reactive depression with a chronic anxiety reaction and a personality change" by Dr. H.S.R., but opined that "this appears to be Dr. R.'s description of [the Veteran's] symptoms, instead of a formal diagnosis, because the diagnoses listed by Dr. R. are not within the DSM-II [the most current version of the DSM in 1971].  In essence, Dr. R. is reporting that [the Veteran] was anxious and depressed.   While this would be considered below the standard by current practice guidelines, it was commonplace at the time.  Until the publication of the DSM-III in 1980, explicit criteria for psychiatric disorders were not provided and clinicians were left on their own to define the content and boundaries of the diagnostic categories (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Third Edition. Washington, DC, American Psychiatric Association, 1980, p. 8)."

The examiner next addressed the October 2005 statement by O.J.P., stating that "Although this note was flagged "Dr. P.", O.J.P.'s credentials are not listed, only the title Outpatient Therapist.  In this note, Mr. P. wrote that [the Veteran] was being treated at Adanta for the diagnoses of PTSD and Alcohol Dependence in early, full remission.  This letter did not provide information as to what led to these diagnoses being rendered.  It is important to note that treatment professionals are often limited to the patient's self-report to guide diagnosis and treatment, especially with mood and anxiety disorders.  Additionally, their focus is on symptom alleviation, so diagnoses are used to communicate clusters of symptoms reported by the patient.  The evidence in the record and testing results indicate [the Veteran's] self-report is unreliable."

Finally, the VA examiner acknowledged that the Veteran reported PTSD to a nurse during a November 2008 VA treatment visit.  As a result, PTSD was added to his problem list; however, the VA examiner noted that "No mental health treatment notes were discovered that would support this diagnosis."

Upon clinical evaluation, the VA examiner determined that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD or any other psychiatric condition.  Discussing the results of the clinical evaluation, the examiner stated, "[the Veteran] denied experiencing combat, but he stated he feared being attacked while in Vietnam.  When asked about specific symptoms of PTSD, he described a recurring dream he had for years, but then stated he no longer has this dream.  [The Veteran] described frustration from "being jerked around" (referring to what he considered harsh language from drill instructors) and getting a "Dear John letter."  While these events may have been upsetting, they were not described as traumatic.  [The Veteran] stated his present concerns are with his health and family issues (stepson abusing drugs).  Psychological testing was utilized, but the results were invalid due to symptom over-endorsement.  This was surprising, considering that [the Veteran] did not endorse any significant psychiatric symptoms during the clinical interview."  The examiner concluded that, "In sum, [the Veteran] is presently experiencing expectable reactions to psychosocial stressors.  He reported that he abused alcohol in his past, but that he has been abstinent for at least ten years.  As a result, no diagnosis is rendered."

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current psychiatric disability.  Further, no psychiatric disability has been shown to exist at any time during the appeal period.  To that end, the Board finds that the statements of O.J.P. and Dr. H.S.R. do not support a current diagnosis.  As the August 2013 examiner noted, Dr. H.S.R.'s statement likely constituted an assessment of the Veteran's symptoms, rather than a clinical diagnosis.  Further, that assessment was made in 1971, many years before the current appeal period.  Although O.J.P. opined that the Veteran had PTSD, O.J.P. has not been identified as an individual qualified to render such a diagnosis.  Additionally, the assessment of PTSD was noted to be in full remission in 2005.  Thus, no competent, clinical diagnosis of any psychiatric disorder is shown during the appeal period.  

The Board acknowledges the Veteran's assertion that he has PTSD, or another psychiatric disorder, that is related to service.  However, he is not competent to render a clinical diagnosis of a psychiatric disorder.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of psychiatric disabilities requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).

Lay testimony on the etiology of a current diagnosis of a psychiatric disorder is not competent in the present case, because the Veteran is not competent to diagnosis a psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as a depressed mood, such assertions of in-service symptomatology do not equate to a diagnosis.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.

The August 2013 VA examination is highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Hence, the probative evidence shows that the Veteran does not have a current disability, including a diagnosis for PTSD or any other psychiatric disorder.  Because the criteria for current disability have not been met, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Brammer at 225 (1992). 

Service Connection for Onychomycosis of the Bilateral Feet

The Veteran has asserted that his currently-diagnosed onychomycosis is directly related to in-service exposure to Agent Orange.  He has also indicated that he has a recurring rash around his groin that reappears about twice a year that is also related to in-service exposure to Agent Orange.  See the RO hearing transcript, page 12. 

The record reflects that the Veteran has a current diagnosis of onychomycosis of the toes.  See the Veteran's March 23, 2006 VA Podiatry Attending Note.  He is also competent to attest to the existence and frequency of observable rashes in his groin area. 

With respect to in-service disease or injury, a review of the evidence reveals that the Veteran did not serve within the borders of Vietnam in 1968.  Thus, exposure to herbicides is not presumed under 38 U.S.C.A. § 1116 or 38 C.F.R § 3.307(a)(6)(iii)  based on service in the Republic of Vietnam.  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA has added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

(a)(6)(iv) A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

The Veteran's service personnel records indicate that the Veteran served in the 13th Engineering Battalion, 7th Infantry Division in Korea from November 1967 to May 1968.  Significantly, the Veteran's unit is in fact one of the units recognized by DoD as having been exposed to Agent Orange on the DMZ between April 1968 and July 1969.  See M21-1 MR, Part IV, Subpart ii, ch. 2, sec. C(10)(p).  Therefore, based on this amended regulation, it is presumed that the Veteran was exposed to herbicides during his service along the DMZ in April 1968.  See 38 C.F.R. § 3.307 (amended February 24, 2011).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442 -41449, and 61 Fed. Reg. 57586 -57589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

With respect to the question of medical nexus, because onychomycosis is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee, 34 F3d at 1043-44.

Pursuant to the April 2011 Board remand, the Veteran was provided a VA skin examination in August 2013.  The examiner conducted a clinical evaluation of the current skin complaints after a thorough review of the Veteran's history, including his medical records and his own lay statements regarding his symptoms and initial onset of the condition.  The diagnosis was onychomycosis of the bilateral feet.  The examiner opined that onychomycosis was not caused by service, to include herbicide exposure.  The rationale was that, "Onychomycosis is caused by a fungal infection and not by toxicological exposures.  Research conducted at the National Library of Medicine website revealed no epidemiological links between herbicide (and/or Agent Orange) exposure and onychomycosis."  The examiner noted that it was more likely that onychomycosis is related to tinea pedis, which was noted upon the Veteran's entrance into active duty service.  The examiner further opined that tinea pedis was not aggravated in service to the extent that onychomycosis resulted.  To that end, onychomycosis was not diagnosed until 2003, and although the Veteran endorsed a history of foot trouble at separation, no diagnosis related to the feet was rendered at that time.  Thus, given the "enormous span of time from separation in 1968 to evaluation and diagnosis in 2003," the examiner opined that it is "not possible to support a contention of aggravation."

The Board has considered the Veteran's statements asserting a nexus between currently diagnosed onychomycosis and active duty service.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Board finds that he is competent to report symptoms of his disorder, his statements as to nexus are not competent.  As a lay person without any medical training, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as whether his claimed disability is related to Agent Orange exposure or any other event in service.  See Layno, 6 Vet. App. 465, see also Jandreau, supra.  Therefore, the Veteran's assertion that onychomycosis is related to service is insufficient to establish a nexus for service connection purposes. 

The Board finds that currently diagnosed onychomycosis is not related to service, to include as due to Agent Orange exposure.  The Board finds probative the August 2013 VA examiner's conclusion that onychomycosis is not related service, or to herbicide exposure.  The August 2013 examination report relied on sufficient facts and data, provided a rationale for the opinion, and contains sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for onychomycosis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Ankle and Bilateral Knee Conditions

The Veteran claims entitlement to service connection for bilateral ankle and bilateral knee disabilities.  He asserts that these disabilities are directly related to injuries he sustained in basic training at Ft. Knox while on a 20 mile march.  He asserts that he has had continuous pain in the knees and ankles since this incident in service.  See the RO hearing transcript, page 3. 

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the claims.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The Veteran has current diagnoses of right and left knee arthritis.  See the Veteran's December 2, 2004 VA Radiology Report.  He also had a right ankle fracture in 2002.  See the Veteran's February 24, 2002 private treatment report [noting a fracture of the medial malleolus of the right ankle]. 

The Board finds that symptoms of bilateral knee and ankle disabilities were not chronic in service and were not continuous after service separation. The service treatment records include no complaints of, treatment for or diagnoses of any ankle or knee disability.  See, e.g., the April 1968 Report of Medical History [where the Veteran specifically indicated he never experienced joint pain or trick knees].  Although the Veteran's private physician, Dr. D.B.C. has linked the knee disabilities, in part, to marching in service based on a continuity of pain symptoms, Dr. D.B.C. made no mention of the fact that the Veteran's service records included a "normal" clinical examination of the lower extremities upon separation, and an in-service communication from the Veteran, noted above, indicating that he had not experienced joint pain or trick knees in service.  See the January 28, 2008 letter from Dr. D.B.C.  The opinion is therefore inadequate for adjudication purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) [It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion]. 

In support of his claim, the Veteran has submitted three lay statements from fellow service members who attest that he hurt his knees and ankles during basic training.  See the April 2005 statement of R.M. [indicating that the Veteran was having "quite a bit of trouble with [his] knees and ankles," and that on a 20 mile march he "fell out and had to be attended to by the medics"]; the April 2005 statement of R.J.M. [indicating that during training in 1966 the Veteran had problems with his knees that required him to be transported by ambulance during a 20 mile march]; and the May 2006 statement of F.S. [indicating that the Veteran went on sick call many times with his legs bothering him many times].  While the lay statements suggest that the Veteran had knee and ankle symptoms in service, the Veteran's own report upon separation in 1968 suggests that any such symptoms were not chronic.  This contradiction affects his credibility.  

Following separation, the record is silent for complaints, treatment or diagnoses of any knee or ankle problems until a March 2000 VA treatment record referencing "new onset" right knee pain.  VA x-ray findings of August 2002 note recent development of bilateral knee arthritis when compared with x-ray findings in 2000.  Thus, the lay and medical evidence of record shows that symptoms of right and left knee disabilities did not manifest to a compensable degree within one year of separation from service.

The Board finds that the Veteran's currently diagnosed right and left knee disabilities are not causally or etiologically related to active service.  To that end, the evidence of record suggests that the current knee and ankle disabilities did not manifest until approximately 2000, 32 years after separation from service.

Pursuant to the April 2011 Board remand, the Veteran was provided a VA joints examination in August 2013.  The examiner conducted a clinical evaluation of the knee and ankle conditions after a thorough review of the Veteran's history, including his medical records and his own lay statements regarding his symptoms and initial injury.  X-ray findings revealed a diagnosis of arthritis of the bilateral knees and bilateral ankles.  The examiner opined that the conditions interfere with walking and standing, which interferes with the Veteran's ability to work.  The examiner stated that, "the Veteran's history of pain in the ankles and knees in service is fully appreciated and conceded.  There is abundant current and recent evidence of chronic bilateral knee and ankle pain.  The difficulty, however, is in how to connect these two periods of time.  It is unlikely, for example, that simple osteoarthritis was present in service.  Osteoarthritis accompanies aging, and is very unlikely in someone aged 19-21, as the veteran was in service."  The examiner opined that it is less likely than not that the current knee and ankle conditions are related to service.  While acknowledging that "it is certainly possible... that the Veteran had some condition in service which led to his subsequent osteoarthritis of the knees and ankles," there is nothing in the service treatment records to support such a theory, and the post-service records reflect a gap of over 30 years between separation and the current onset of knee and ankle symptoms.  

The Board has considered the Veteran's statements asserting a nexus between currently diagnosed arthritis of the knees and ankles and active duty service.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Board finds that he is competent to report symptoms such as pain and limitation of motion, his statements as to nexus are not competent.  As a lay person without any medical training, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as whether his claimed disability is related to events in service more than 30 years prior to his current diagnosis.  See Layno, 6 Vet. App. 465, see also Jandreau, supra.  Therefore, the Veteran's assertion that arthritis of the knees and ankles is related to service is insufficient to establish a nexus for service connection purposes. 

The Board finds that currently diagnosed arthritis of the knees and ankles is not related to service.  The Board finds probative the August 2013 VA examiner's conclusion that arthritis of the knees and ankles is not related service.  The August 2013examination report relied on sufficient facts and data, provided a rationale for the opinion, and contains sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for arthritis of the knees and ankles, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to a compensable initial disability rating for a service connected bilateral hearing loss disability prior to July 12, 2007, and a rating in excess of 20 percent thereafter is denied.

Service connection for PTSD is denied.

Service connection for onychomycosis of the bilateral feet is denied.

Service connection for a left ankle condition is denied.

Service connection for a right ankle condition is denied.

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


